DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 14, drawn to a method for delivering a stented prosthesis, classified in A61F 2/966.
II. Claims 15 – 20, drawn to a loaded delivery system, classified in A61F 2/2436.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process as claimed can be practiced with another materially different product such as a embolic filter, thrombectomy device, a balloon, etc..
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification; the prior art, applicable to one invention would not likely be applicable to another invention.

	 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Stephen Wentsler on 11/17/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1 – 14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15 – 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 9. Claim 9 recites wherein a proximal end of the distal bumper has a smaller outer diameter as compared to an outer diameter of a distal end of the distal bumper; however, this is inconsistent with applicants specification [0068 – 0070] and Fig. 9, wherein a distal end of the distal bumper has a smaller outer diameter as compared to an outer diameter of a proximal end of the distal bumper. The examiner notes, that an interview was conducted with applicant’s representative on 11/17/2022, whereby applicant’s representative confirmed that the claim 9 should recite “wherein a distal end of the distal bumper has a smaller outer diameter as compared to an outer diameter of a proximal end of the distal bumper”. Therefore, for the purpose of examination, the examiner will examine claim 9 as recited by the applicant’s representative above.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 line 2 recites “the distal end”, although “the distal end” is understood by the examiner to be referring to the distal end of the stented prosthesis, the examiner suggests the line be written as “the distal end of the stented prosthesis” in order to maintain consistent claim language throughout the claims;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 7 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dieck et al (US 20090264978 A1).
Regarding claim 1, Dieck discloses a method of delivering a stented prosthesis to a target site (implant delivery system 100) (abstract, paragraphs [0045] and [0058]), the method comprising: 
providing an expandable stented prosthesis (implant 101) loaded onto a delivery device (core member 104) in a collapsed, loaded state (compressed state shown in Fig. 2A) (paragraphs [0045 – 0047]), the stented prosthesis having a distal end and a proximal end (see annotated Fig. 2A); the delivery device including: 
an inner shaft assembly (braid jackets 150 and 152, sleeve 116, shaft 146, and core member 104) (paragraphs [0045 – 0049], and Fig. 2A) having a distal portion (portion of the shaft assembly encompassed within the annotated Fig. 2A) retaining the stented prosthesis (implant 101) (Examiner’s note: as shown in Fig. 2A and recited in paragraph [0048] the implant 101 is retained on the distal portion of the inner shaft assembly), 
a distal bumper (distal housing 112 and designated in annotated Fig. 2A) engaged with and covering the distal end of the stented prosthesis (Examiner’s note: as shown in Fig. 2A and the annotated Fig. 2A, the distal housing 112 / distal bumper covers the distal end of the implant), 
percutaneously delivering the stented prosthesis (implant 101) in the collapsed, loaded state (compressed state shown in Fig. 2A) to the target site with the distal bumper (distal housing 112 and designated in annotated Fig. 2A) and a portion of the stented prosthesis between the distal bumper and the proximal end being unsheathed (Examiner’s note: Dieck states in paragraph [0045] wherein Fig. 2A shows the implant delivery system in the state as it is advanced through the patient’s vasculature; Fig. 2A further shows the middle portion of the implant uncovered; therefore, as the delivery system is delivered into the body, the implant will be in the loaded state with the middle portion uncovered); and 
once the loaded stented prosthesis (implant 101) is at the target site, transitioning the stented prosthesis from the collapsed, loaded state to an expanded arrangement (Examiner’s note: Dieck recites in paragraph [0051] wherein the implant transitions from the loaded state to the expanded state when the implant is at the desired location).
Annotated Figure 2A of Dieck

    PNG
    media_image1.png
    420
    922
    media_image1.png
    Greyscale


Regarding claim 5, Dieck discloses further comprising a proximal bumper (distal section 144 of sheath 118) (paragraph [0045]) compressing the proximal end of the stented prosthesis (implant 101) (Examiner’s note: as shown in annotated Fig. 2A, the proximal end of the implant is compressed within the proximal bumper).

Regarding claim 7, Dieck discloses wherein the distal bumper (distal housing 112) includes a cavity (recess 115) having a tapered inner surface against which the distal end is compressed (Examiner’s note: as shown in Fig. 2A, the recess 115 has a tapered inner surface compressing the distal end of the implant).

Regarding claim 8, Dieck discloses wherein the distal bumper (distal housing 112) is connected to the inner shaft assembly (braid jackets 150 and 152, sleeve 116, shaft 146, and core member 104) so that the inner shaft assembly extends through a cavity (recess 115) defined by the distal bumper (Examiner’s note: the distal end of the core member 104, hub 106, extends though recess 115 as shown in Fig. 2A).

Regarding claim 9, Dieck discloses wherein a distal end of the distal bumper (distal housing 112 and designated in annotated Fig. 2A) has a smaller outer diameter as compared to an outer diameter of a proximal end of the distal bumper (distal housing 112 and designated in annotated Fig. 2A) (Examiner’s note: as shown in the Fig. 2A and highlighted in the annotated Fig. 2A, the proximal end of the distal bumper has a larger diameter than the diameter of the distal end of the distal bumper).

Regarding claim 10, Dieck discloses wherein the stented prosthesis (implant 101) is mechanically expandable (Examiner’s note: as discussed in paragraph [0051] the implant 101 is expanded via the mechanical movements of the shafts of the delivery system 101; specifically, the implant 101 is expanded via the movement of the core member 104).

Claims 1 – 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bortlein et al (US 20100100167 A1).
Regarding claim 1, Bortlein discloses a method of delivering a stented prosthesis to a target site (medical device 112 and delivery system 110) (abstract, paragraphs [0027 – 0031] and Figs. 3A-B), the method comprising: 
providing an expandable stented prosthesis (medical device 112) loaded onto a delivery device (catheter 114) in a collapsed, loaded state (compressed state shown in Fig. 3B wherein the ends of the medical device are compressed) (paragraphs [0027 – 0031]), the stented prosthesis having a distal end and a proximal end (distal end 112A and proximal end 112B, respectively); the delivery device including: 
an inner shaft assembly (central tube 124) (paragraph [0027] and Fig. 3A-B) having a distal portion (portion of the catheter within sheath 130 as shown in Fig. 3A) retaining the stented prosthesis (medical device 112) (Examiner’s note: as shown in Fig. 3A and recited in paragraph [0028] the medical device 112 is retained on a distal portion of the inner shaft assembly), 
a distal bumper (distal sheath portion 132) engaged with and covering the distal end of the stented prosthesis (Examiner’s note: as shown in Fig. 3B the distal sheath portion 132 covers the distal most end of the medical device 112), 
percutaneously delivering the stented prosthesis (medical device 112) in the collapsed, loaded state (compressed state shown in Fig. 3B) to the target site with the distal bumper (distal sheath portion 132) and a portion of the stented prosthesis between the distal bumper and the proximal end being unsheathed (Examiner’s note: as disclosed in paragraph [0029] the medical device is delivered to the desired location, the sheath portions 131 and 132 are partially pulled away, and the central portion of the medical device is exposed; however, the end portions of the medical device are still compressed within the sheath portions and the delivery system is further moved to the most accurate position; therefore, the stented prosthesis is delivered with the distal bumper covering a distal end of the stented prosthesis while the central portion of the stented prosthesis is uncovered); and 
once the loaded stented prosthesis (medical device 112) is at the target site, transitioning the stented prosthesis from the collapsed, loaded state to an expanded arrangement (Examiner’s note: as discussed in paragraphs [0028 – 0031] once the device is in the correct position, the sheath portions give way to allow the medical device to expand).

Regarding claims 2 and 3, Bortlein discloses [claim 2] wherein the stented prosthesis (medical device 112) is a prosthetic heart [claim 3] wherein the heart valve is delivered via a transapical approach (Examiner’s note: as disclosed in paragraph [0034] the delivery system referenced above encompasses wherein the medical device is a heart valve delivered transapically).

Regarding claim 5, Bortlein discloses further comprising a proximal bumper (proximal sheath portion 134) compressing the proximal end of the stent (proximal end 112B) (Examiner’s note: as shown in Fig. 3B, the proximal portion 134 is compressing only the proximal end 112B of the stent).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bortlein et al (US 20100100167 A1).
Regarding claims 4 and 6, Bortlein discloses wherein a maximum outer diameter of the distal bumper and a maximum outer diameter of the proximal bumper (distal sheath portion 132 and proximal sheath portion 134, respectively) are less than a maximum outer diameter of the stented prosthesis (medical device 112) in the collapsed, loaded state (Examiner’s note: as shown in Fig. 3B the maximum outer diameter of the medical device is greater than the outer diameters of the sheath portions; furthermore, it should be understood that in the delivery stage shown in Fig. 3B, the medical device is still in the loaded state denoted by the examiner above. Although, Bortlein is silent as to if the drawings are to scale or not, it would be well within the purview of one of ordinary skill in the art to have the middle portion of the stent expand to a diameter greater than the diameter of the bumpers prior to deployment for the purpose of having the central portion of the medical device contact the luminal surface prior to the expansion of the distal and proximal ends of the medical device because this gives the clinician feedback as to the location of the medical system and allows for the placement of the medical device to be moved proximally or distally such that a more precise deployment of the medical device can take place – paragraph [0029]).

Claims 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dieck et al (US 20090264978 A1).
Regarding claim 4, Dieck discloses wherein a maximum outer diameter (see annotated Fig. 2A) of the distal bumper equal to a maximum outer diameter (see annotated Fig. 2A) of the stented prosthesis in the collapsed, loaded state (Examiner’s note: although Dieck is silent as to if the drawings are to scale or not, it would be well within the purview of one of ordinary skill in the art to have the middle portion of the stent expand to a diameter greater than the diameter of the bumpers prior to deployment for the purpose of having the central portion of the medical device contact the luminal surface prior to the expansion of the distal and proximal ends of the medical device because this gives the clinician feedback as to the location of the medical system and allows for the placement of the medical device to be moved proximally or distally such that a more precise deployment of the medical device can take place).

Annotated Figure 2A of Dieck

    PNG
    media_image1.png
    420
    922
    media_image1.png
    Greyscale


Regarding claim 6, Dieck discloses wherein a maximum outer diameter (see annotated Fig. 2A) of the proximal bumper equal to a maximum outer diameter (see annotated Fig. 2A) of the stented prosthesis in the collapsed, loaded state (Examiner’s note: although Dieck is silent as to if the drawings are to scale or not, it would be well within the purview of one of ordinary skill in the art to have the middle portion of the stent expand to a diameter greater than the diameter of the bumpers prior to deployment for the purpose of having the central portion of the medical device contact the luminal surface prior to the expansion of the distal and proximal ends of the medical device because this gives the clinician feedback as to the location of the medical system and allows for the placement of the medical device to be moved proximally or distally such that a more precise deployment of the medical device can take place).

Claims 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dieck et al (US 20090264978 A1) as applied to claim 1 above, and further in view of Rasmussen (US 20160270935 A1) (cited in IDS).
Regarding claims 11 – 14, Dieck teaches the method of delivering a stented prosthesis to a target site of claim 1 as outlined above.
However, Dieck is silent regarding [claim 11] wherein the proximal end of the stented prosthesis is compressed with an elongated tension member, [claim 12] further comprising a second elongate tension member circumferentially secured around the stented prosthesis between the proximal end and the distal end, [claim 13] wherein the proximal end of the stented prosthesis includes a plurality of crowns through which the elongated tension member is routed, and [claim 14] wherein the proximal end of the stented prosthesis includes a plurality of eyelets through which the elongated tension member is routed.
As to the above, Rasmussen teaches, in the same field of endeavor, a method for the delivery of a stented prosthesis (stent graft 18) to a target location and further comprising [claim 11] wherein the proximal end (proximal end 14) of the stented prosthesis (stent graft 18) is compressed with an elongate tension member (trigger wires 42) (paragraphs [0080 – 0083] and Fig. 6), [claim 12] a second elongate tension member (constraining mechanism 128) circumferentially secured around the stented prosthesis between the proximal and distal end (Examiner’s note: as discussed in paragraphs [0071 – 0072] the constraining mechanism is used to constrict the intermediate section of the stent graft 18 and as shown in Fig. 5 the constraining mechanism is between the proximal and distal ends), and [claims 13 and 14] wherein the proximal end (proximal end 14) of the stented prosthesis (stent graft 18) includes a plurality of crowns / eyelets (proximal apices 118’) (Examiner’s note: it should be understood that “a crown” is defined as “a circular object at the top of something” and “eyelets” are defined as “a small round hole”; Fig. 6 of Rasmussen shows the apices as both circular objects at the peak of something and as small round holes, therefore the apices read as the plurality of crowns and the plurality of eyelets) through which the elongate tension member (trigger wires 42) is routed (Examiner’s note: as discussed in paragraphs [0080 – 0081] the trigger wires extend through the apices). Rasmussen further teaches wherein the purpose for using the release wires and the constraining mechanisms is to provide the operator with a smoother, more reliable, and more predictable means of deploying the stent graft, which in turn results in more accurate placement of the implant (paragraphs [0033] and [0037]). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the delivery system of Dieck to incorporate the first and second tension members and the plurality of crowns / eyelets, as taught by Rasmussen, to provide the operator with a smoother, more reliable, and more predictable means of deploying the stent graft, which in turn results in more accurate placement of the implant (paragraphs [0033] and [0037] – Rasmussen). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Harari et al (US 20040049204 A1) teaches a delivery system for an implantable medical device comprising a distal bumper and a proximal bumper, wherein the central portion of the implant is uncovered.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795